DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (WO 2010116119).
With respect to claim 10, Davis teaches deploying a fiber optic cables across the region of interest in the subsurface reservoir (pg 6, lines 18-22; pg 8, lines 12-13, 16-17); deploying multiple electro acoustic technology (EAT) assemblies in close proximity to the multiple fiber optic cables (pg 7, lines 7-15; pg 8, lines 13-17); connecting the fiber optic cable to a surface DAS interrogator (pg 6, lines 17-18); connecting sources of St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 1, 2, 4-9, 11-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Haldorsen (2018/0136354)).
With respect to claim 1, Davis teaches an electro acoustic technology assembly (Fig 1: 106, 108) comprising: sensing elements (pg 3: line 27; pg 6, line 34); electronic circuits for converting the electrical seismic sensing signals to frequencies (pg 7, lines 3-4; pg 8, lines 1 and 31); amplification circuitry to amplify the frequencies (pg 7, line 25); and an acoustic source that converts the amplified frequencies to an acoustic frequency signal (pg 7, lines 1-4); a fiber optic Distributed Acoustic Sensing (DAS) system (fig 1: 110) comprising: a fiber optic cable deployed in the subsurface reservoir and in close proximity to the multiple electro acoustic technology assemblies and exposed to the generated acoustic frequency signals from the acoustic sources of the multiple electro acoustic technology assemblies (pg 6, lines 17-22; Fig 1: 102); and a surface based distributed acoustic sensing interrogator connected to the fiber optic cable (pg 7, lines 4-
Haldorsen teaches the sensing element is an electrical seismic sensing element ([0028], line 2; [0034], lines 8-9).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Davis with the electrical seismic sensing element of Haldorsen since such a modification would have allowed them to be electrically controlled and sense signals which could be interpreted to determine subsurface parameters.  
With respect to the multiple electro acoustic technology assemblies, it would have been obvious to one of ordinary skill in the art at the time of the invention to have more than one electro acoustic technology assembly, since it has been held that mere duplication of the essential working parts of a device or system involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With respect to claim 11, Davis teaches the invention as discussed above.  However, it does not teach the multiple electro acoustic technology (EAT) assemblies utilize electrical seismic sensing elements.
Haldorsen teaches using electrical seismic sensing elements ([0028], line 2; [0034], lines 8-9).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Davis with the electrical seismic sensing element of Haldorsen since such a modification would have allowed them to be 
With respect to claim 2 and 12, Davis teaches the invention as discussed above.  However, it does not teach the electrical seismic sensing elements are geophones.
Haldorsen teaches the electrical seismic sensing elements are geophones ([0028, line 2).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Davis with the geophones of Haldorsen since such a modification would have allowed seismic signals to be collected and interpreted with equipment well known in the art.  
With respect to claims 4, 5, 14, and 15, Davis teaches the sensing elements are analog sensing elements (pg 7, lines 21-23) and the signals are converted to digital signals with analog to digital converters (pg 7, lines 26-27).  
With respect to claim 6, Davis teaches the source of electrical power is one or more batteries (pg 7, line 17).
With respect to claim 7, Davis teaches electrical conductors are connected to the one or more batteries to charge the one or more batteries with one or more power supplies (pg 7, lines 18-19; Fig 2: 208).
With respect to claim 8, Davis teaches the source of electrical power is one or more power supplies connected to the multiple electro acoustic technology assemblies via one or more electrical conductors (pg 7, lines 17-19; Fig 2: 208).
With respect to claim 9, Davis teaches the multiple electro acoustic technology assemblies are in physical contact with the fiber optic cable (Fig 1).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Haldorsen, and further in view of Valishin (9523790).
Davis teaches the invention as discussed above.  However, it does not teach electrical seismic sensing elements are accelerometers.
Valishin teaches electrical seismic sensing elements that are accelerometers (Col 4, lines 8-10).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Davis with the accelerometers of Valishin since such a modification would have allowed seismic signals to be collected and interpreted with equipment well known in the art.  

Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting.  The prior art should be considered in its entirety.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614.  The examiner can normally be reached on Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRYSTINE E BREIER/            Primary Examiner, Art Unit 3645